Exhibit 10.1

 

LOGO [g271564g0628044420969.jpg]

June 27, 2017

Brian J. Driscoll

Dear Brian:

On behalf of Snyder’s-Lance, I am pleased to offer you the position of President
and Chief Executive Officer reporting to the Board of Directors. Below are the
details of your employment offer:

Start Date: June 27, 2017

Base Compensation: Annualized base salary of $900,000 subject to applicable
withholdings.

Annual Incentive Plan (AIP) Participation: AIP target of 100% of base salary.
You are eligible to participate in the 2017 performance year on a pro-rated
basis based on your effective start date.

Long Term Incentive Plan Participation: First annual grant beginning in quarter
one, 2018 at $2,800,000. Components of the plan design include restricted stock,
stock options and performance shares. Further details of the plan are specified
in the 2016 Key Employee Incentive Plan document.

Benefits and additional details:

 

  •   Eligibility to participate in all of our Company sponsored benefit and
retirement plans at the terms and rates offered to other associates within the
Company.

 

  •   Five weeks of paid vacation effective in 2017.

 

  •   Relocation benefits to support your move to Charlotte (please see attached
relocation policy). As part of the relocation package, you will receive a
one-time lump sum gross amount of $50,000 for incidental relocation expenses
such as house hunting, return and final trips, and miscellaneous relocation
expenses.

We remind you that you will be an “at-will” employee, meaning that you or
Snyder’s-Lance may terminate the employment at any time for any reason not
prohibited by law with or without prior notice. Nothing in this offer letter
alters your status as an “at-will” employee. Further, nothing in this offer is
intended to create a contract for employment or guarantee of continued
employment with Snyder’s-Lance. However, you are eligible for an executive
severance agreement. Details of this agreement are outlined in the separate
document titled Executive Severance.

Your acceptance of this offer may be communicated by signing below and
forwarding a copy to my attention.

Brian, on behalf of the Board of Directors, I would like to thank you for
serving as interim CEO during the past few months, and we look forward to
working with you in this new capacity.

Sincerely,

/s/ Jim Johnston

Jim Johnston

Chairman of the Board

Snyder’s-Lance, Inc.

 

Acknowledgement of Acceptance:

/s/ Brian J. Driscoll

Brian J. Driscoll